DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 5-6 are objected to because of the following informalities:  
Claim 5, line 2, “a shaft assembly” should read “the shaft assembly”.  
Claim 6, line 2, “a wedge plate” should read “the wedge plate”.  
Claim 6, line 2, “a biasing member” should read “the biasing member”.  
Claim 6, line 3, “a distal position” should read “the distal position”.  
Claim 6, line 4, “a ledge” should read “the ledge”.  
Claim 6, line 4, “a housing” should read “the housing”.  
Claim 6, line 4, “an apparatus” should read “the apparatus”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: biasing member in claims 3, 6, 11, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second portion of the wedge plate lock" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “the second portion of the body portion”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 7-17 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0079912 (Whitfield).
7. Whitfield discloses a wedge plate lock and release assembly for an apparatus (clip applier 10) for application of surgical clips to body tissue (P0002). The wedge plate lock and release assembly having a wedge plate lock (see annotated FIG. 13 of Whitfield where the proximal section of the disclosed wedge plate 100 is interpreted as the claimed “wedge plate lock”) and a wedge plate release (filler component 102). The wedge plate lock including a body portion, a rod, a tail, a pocket, and a stem (see annotated FIG. 13). The body portion defining a longitudinal axis (longitudinal axis of FIG. 13). The rod is disposed on a first portion of the body portion (FIG. 13). The tail is disposed on a second portion of the body portion that is opposite to the first portion (FIG. 13). The pocket is formed in a surface of the body portion (FIG. 13). The stem is disposed on a portion of the tail and extends transverse to the longitudinal axis (see vertical portion of element 146 which is interpreted as the claimed “stem”)(FIG. 13; P0131-P0132). The wedge plate release is disposed adjacent the second portion of the body portion of the wedge plate lock (FIG. 29). The wedge plate release has a stem, a hammer, and a tooth (see annotated FIG. 15). The hammer extends outwardly from the stem of the wedge plate release in a direction towards the tail of the wedge plate lock (FIG. 13-14 and 29). The tooth extends outwardly from the stem of the wedge plate release in a direction away from the tail of the wedge plate lock see annotated FIG. 15). 






    PNG
    media_image1.png
    832
    955
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    820
    983
    media_image2.png
    Greyscale


8. The first and second portions of the body portion of the wedge plate lock define an upper surface and a lower surface (FIG. 13). 

10. The stem of the wedge plate lock is disposed on a proximal portion of the tail (FIG. 13). 
11. The wedge plate lock and release assembly has a biasing member (142) supported on the rod of the wedge plate lock (FIG. 13; P0131-P0132).
12. The wedge plate lock is configured to be slidably supported relative to the wedge plate release (FIG. 62-63 and 72; P0130-P0132).
13. The stem of the wedge plate release is disposed along the longitudinal axis for holding an axial position of the wedge plate lock in a shaft of a surgical instrument (see 154 at P0132). 
14. The wedge plate lock is movable distally when the stem of the wedge plate release is disposed away from the longitudinal axis (see capability at FIG. 10 with filler 102 disposed away from the longitudinal axis; also see FIG. 29 where the wedge plate 100 has a released position movable distally with the filler on a lateral side of the longitudinal axis such that it is disposed away from the longitudinal axis). 
15. The wedge plate release is rotatably supported relative to the wedge plate lock (see at least rotatable leg 152 of filler 102 at FIG. 14-15 and P0132). 
16. Whitfield discloses a wedge plate lock and release assembly as discussed above. The stem of the wedge plate lock has a tooth (see horizontal portion of element 146 which is interpreted as the claimed “tooth”; alternatively, portion of wedge plate 100 having windows 138, 140 can reasonably be considered the claimed “stem” with a “tooth”)(FIG. 13; P0131-P0132). The stem of the wedge plate release is configured for engagement with the tooth of the wedge plate lock (FIG. 13-14; P0131-P0132).

20. The stem of the wedge plate lock is disposed on a proximal portion of the tail (FIG. 13). 
21. The wedge plate lock and release assembly has a biasing member (142) supported on the rod (FIG. 13; P0131-P0132).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-6 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0079912 (Whitfield).
2. Whitfield discloses a wedge plate lock (see annotated FIG. 13 of Whitfield where the proximal section of the disclosed wedge plate 100 is interpreted as the claimed “wedge plate lock”) for an apparatus (clip applier 10) for application of surgical clips to body tissue (P0002). The wedge plate lock has a body, a rod, a tail, a pocket, and a stem (see annotated FIG. 13). The body has a proximal portion and a distal portion and defining a longitudinal axis therebetween (FIG. 13). The proximal and distal portions defining an upper surface and a lower surface (FIG. 13). The rod is disposed on the distal portion of the body and extends distally therefrom (FIG. 13). The tail is disposed on the proximal portion of the body and extending proximally therefrom (FIG. 13). The pocket is formed through the upper and lower surfaces (see either pocket A or Pocket B of annotated FIG. 13). The stem is disposed on a proximal portion of the tail and 
Whitfield discloses the invention substantially as claimed as discussed above and further discloses various components of its device being formed of resilient stainless steel (P0117) but is silent regarding the material of the wedge plate 100 such that it does not disclose it being formed from a resilient material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the wedge plate (including its tail) to be formed of a resilient material (such as stainless steel), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Whitfield would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
3. The rod is configured to support a biasing member (142)(FIG. 13; P0131-P0132). 
4. The wedge plate lock is configured to be slidably supported within a shaft assembly (14) of an apparatus for application of surgical clips to body tissue (FIG. 62-63 and 72; P0130-P0132).
5. The stem is configured to engage a ledge (154) of a housing of the shaft assembly to hold a wedge plate in a distal position (FIG. 14-15; P0132). 
6. The wedge plate lock is configured to be moved distally by a wedge plate (distal section of the disclosed wedge plate 100 is interpreted as the claimed “wedge plate”), against a biasing member (142), upon a movement of the wedge plate from a proximal position to a distal position, such that the wedge plate lock engages a ledge (154) of a housing of an apparatus for application of surgical clips to body tissue to hold the wedge plate in the distal position (FIG. 14-15; P0132). 
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771

/TODD J SCHERBEL/
Primary Examiner, Art Unit 3771